Case 1:19-cv-01130-JB-KK Document 19 Filed 02/26/20 Page 1 of 1

UNITED STATES DISTRICT COURT
DISTRICT OF NEW MEXICO
CODY LICON, Individually and For Others Case No. 1:19-cv-1130

Similarly Situated
JURY TRIAL DEMANDED

v,
CLASS AND COLLECTIVE ACTION

BOS SOLUTIONS, INC.

ORDER GRANTING
JOINT MOTION TO FILE
CONFIDENTIAL SETTLEMENT UNDER SEAL
Before the Court is the Parties’ Joint Motion File Confidential Settlement Under Seal (the
Motion). Having carefully reviewed and considered the Motion, and finding good cause for the

requested relief, the Court is of the opinion that the Motion should be GRANTED.

It is so ORDERED.

9|26\20 naw

DATE Unkrep STATES Dis rs JUDGE

 
